            21-11045-lgb       Doc 8      Filed 06/09/21 Entered 06/09/21 14:20:44                Main Document
                                                        Pg 1 of 4
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                     SOUTHERN DISTRICT OF NEW YORK

 6    IN RE:                                                       CASE NO: 21-11045
       Certa Dose, Inc.                                            DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 6/9/2021, I did cause a copy of the following documents, described below,
12   Case Conference Order

13

14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 6/9/2021
25
                                                      /s/ Norma E. Ortiz
26                                                    Norma E. Ortiz 2206530

27                                                    Ortiz & Ortiz, LLP
                                                      35-10 Broadway Ste. 202
28                                                    Astoria, NY 11106
                                                      718 522 1117
              21-11045-lgb          Doc 8       Filed 06/09/21 Entered 06/09/21 14:20:44                         Main Document
1                                                             Pg 2 of 4

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                       SOUTHERN DISTRICT OF NEW YORK
5
        IN RE:                                                           CASE NO: 21-11045
6
        Certa Dose, Inc.                                                 CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 11
8

9

10

11   On 6/9/2021, a copy of the following documents, described below,

     Case Conference Order
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 6/9/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Norma E. Ortiz
                                                                  Ortiz & Ortiz, LLP
28                                                                35-10 Broadway Ste. 202
                                                                  Astoria, NY 11106
            21-11045-lgb
PARTIES DESIGNATED           Doc
                   AS "EXCLUDE"    8 NOTFiled
                                WERE          06/09/21
                                          SERVED          Entered
                                                 VIA USPS FIRST     06/09/21
                                                                CLASS MAIL    14:20:44 Main Document
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"Pg  3 of 4 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                         RECEIVED


ALAN C. FRIEDBERG                        ALAN YOUNG SYNN                           ANTHONY R. MAYER
BERG HILL GREENLEAF RUSCITTI LLP         1302 S. UINTA CT. DENVER                  210 UNIVERSITY BLVD. SUITE 650
1712 PEARL STREET                        DENVER CO 80231                           DENVER CO 80206
BOULDER CO 80302




BRIAN HARRINGTON                         CALEB HERNANDEZ                           CHASE CARDMEMBER SERVICE
769 SANDHILL CIR.                        PO BOX 838                                PO BOX 6294
STEAMBOAT SPRINGS CO 80487               DENVER CO 80201                           CAROL STREAM IL 60197




CLARUS R D                               COOLEY LLP                                COPIC INSURANCE COMPANY
1233 DUBLIN RD                           101 CALIFORNIA STREET 5TH FLOOR           7351 E LOWRY BLVD #400
COLUMBUS OH 43215                        SAN FRANCISCO CA 94111                    DENVER CO 80230




DAN HOFFMAN                              DAVIS HURLEY                              DEPARTMENT OF REVENUE
T. DAMIEN ZUMBRENNEN                     7441 E 8TH AVE DENVER                     TAXATION DIVISION
PO BOX 271134                            DENVER CO 80230                           P.O. BOX 17087
LOUISVILLE CO 80027                                                                DENVER CO 80217




FORTIS LAW PARTNERS                      FORTIS LOW PARTNERS                       FREDERICK J. BAUMANN
CERTA DOSE INC                           1900 WAZEE STREET SUITE 300               LEWIS ROCA ROTHGERBER CHRISTIE LLP
1900 WAZEE STREET STE. 300               DENVER CO 80202                           1200 17TH STREET SUITE 3000
DENVER CO 80202                                                                    DENVER CO 80202




GERALDINE LEWIS-JENKINS                  INTERNAL REVENUE SERVICE                  KEVIN M. SHEA
139 HARRISON ST DENVER                   PO BOX 7346                               RICHILANO SHEA LLC
DENVER CO 80206                          CENTRALIZED INSOLVENCY AGENCY             1800 15TH STREET SUITE 101
                                         PHILADELPIA PA 19101-7346                 DENVER CO 80202




                                         INTERNATIONAL
LFD III GRAT U/A 8.26.15                 LIU SHEN & ASSOCIATES                     MARSHALL DENNEHEY
1130 S. FRANKLIN STREET                  10TH FLOOR BUILDING 1                     2000 MARKET STREET SUITE 2300
DENVER CO 80210                          10 CAIHEFANG ROAD                         PHILADELPHIA PA 19103
                                         HAIDIAN DISTRICT CHINA




MATTHEW FLEISHMAN                        MATTHEW R. GROVES                         MCKESSON
260 MONROE ST DENVER                     GROVES LAW LLC                            9954 MAYLAND DRIVE
DENVER CO 80206                          281 SOUTH PEARL STREET                    RICHMOND VA 23228
                                         DENVER CO 80209




NEUGEBOREN O DOWD PC                     NEW YORK GENOME CENTER                    NILES COLE
1227 SPRUCE STREET SUITE 200             101 6TH AVE                               703 S HUDSON ST DENVER
BOULDER CO 80302                         NEW YORK NY 10013                         DENVER CO 80246
            21-11045-lgb
PARTIES DESIGNATED           Doc
                   AS "EXCLUDE"    8 NOTFiled
                                WERE          06/09/21
                                          SERVED          Entered
                                                 VIA USPS FIRST     06/09/21
                                                                CLASS MAIL    14:20:44 Main Document
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"Pg  4 of 4 ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                         RECEIVED


NYS DEPT OF TAX AND FINANCE              PACIFIC WESTERN BANK                      PACIFIC WESTERN BANK
BANKRUPTCY SECTION                       SBA PPP LOAN                              PO BOX 6818
PO BOX 5300                              9701 WILSHIRE BLVD. #700                  CAROL STREAM IL 60197
ALBANY NY 12205-0300                     BEVERLY HILLS CA 90212




                                                                                   INTERNATIONAL
PHOEBE FISHER                            STEPHEN R. HOFFENBERG                     STIPLASTICS HEALTHCARING
490 APPLE GROVE RD.                      48 BROOKHAVEN DRIVE                       62 CHEMIN DES PLANTÉES
COATESVILLE PA 19320                     LITTLETON CO 80123                        38160 SAINT-MARCELLIN
                                                                                   FRANCE




T. DAMIEN ZUMBRENNEN                     THE LAW OFFICE OF JOSUE D. HERNANDEZ      THEODORE CLARKE
PO BOX 271134                            CERTA DOSE INC                            25149 US HIGHWAY 40
LOUISVILLE CO 80027                      P.O. BOX 8383                             GOLDEN CO 80401
                                         DENVER CO 80201




THOMAS S. COWAN                          TYLER M. NEMKOV                           U.S. SMALL BUSINESS ADMINISTRATION
1001 MICHIGAN AVENUE                     LEWIS ROCA ROTHGERBER CHRISTIE LLP        ATTN: DIANA MUKIIBI
WILMETTE IL 60091                        1200 17TH STREET SUITE 3000               10737 GATEWAY WEST #300
                                         DENVER CO 80202                           EL PASO TX 79935
